DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 17 and 27 are objected to because of the following informalities:
Regarding claim 17, on line 3, it appears that the word “lower” should instead be “low” in order to more clearly correspond to the previously claimed “low power bandwidth”.
Regarding claim 27, on line 3, it appears that the word “lower” should instead be “low” in order to more clearly correspond to the previously claimed “low power bandwidth”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (U.S. 2019/0260530) (hereinafter “Yi”).  Yi teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 15, “a method implemented by a wireless transmit/receive unit (WTRU), the method comprising: receiving configuration information associated with a carrier, wherein the carrier is associated with a cell and the configuration information includes information regarding a low power bandwidth associated with the cell; receiving first downlink control information (DCI)” is anticipated by the UE 12 (WTRU) of Figure 1 that receives an indication of a data subband (configuration information associated with a cell) from a network as shown in step S100 of Figure 24; where the data subband may be indicated via DCI, and where for battery saving or efficient operation, bandwidth for control/data reception/transmission may be dynamically adapted (activated/deactivated) in accordance with a minimum system bandwidth (low power bandwidth) as spoken of on page 6, paragraph [0094], as well as page 10, paragraph [0160].
Lastly, “determining, based on the first DCI and the received configuration information, that the low power bandwidth associated with the cell is to be activated; and responsive to determining that the low power bandwidth associated with the cell is to be activated, activating the low power bandwidth for the cell” is anticipated by the UE 12 that configures at least one data subband (activating of low power bandwidth) according to the received indication, and performs communication with the network via the at least one data subband as shown in steps S110, S120 of Figure 24 and spoken of on page 19, paragraphs [0319]-[0320].
Regarding claim 16, “wherein the cell is a secondary cell” is anticipated by a secondary data subband (SSB) that may be allocated in accordance with a secondary cell as spoken of on page 10, paragraph [0160]-[0161].
Regarding claim 17, “wherein:  the configuration information includes an identifier of the low power bandwidth, and the lower power bandwidth is non-zero” is anticipated by the indication (identifier) of bandwidth as a minimum system bandwidth if the network adapts its bandwidth dynamically for power saving, and includes an anchor subband in the minimum system bandwidth (non-zero bandwidth) as spoken of on page 6, paragraph [0094].
Regarding claim 18, “receiving second DCI; determining, based on the second DCI and the received configuration information, that the low power bandwidth associated with the cell is to be deactivated; and responsive to determining that the low power bandwidth associated with the cell is to be deactivated: deactivating the low power bandwidth for the cell; and activating another bandwidth for the cell” is anticipated by the applying of bandwidth adaptation where a UE may be activated or deactivated with a secondary RF (another bandwidth), and where dynamic signaling via DCI (second DCI) may be used to indicate activation/deactivation as spoken of on page 14, paragraph [0230].
Regarding claim 19, “wherein the configuration information further includes an identifier of the other bandwidth that is activated responsive to determining that the low power bandwidth associated with the cell is to be deactivated” is anticipated by a UE that may be configured with more than one data subband, and one data subband size may be small (low power bandwidth) while the other data subband may be large (other bandwidth), and where switching between the two subbands (activation/deactivation) may be done via a DCI indication (identifier of other bandwidth) as spoken of on page 10, paragraph [0160].
Regarding claim 20, “wherein less power is consumed by the WTRU with the low power bandwidth activated than with the other bandwidth activated” is anticipated by the switching between two subbands via DCI indication for battery saving (less power consumed) or efficient operation as spoken of on page 10, paragraph [0160].
Regarding claim 21, “wherein activating the low power bandwidth for the cell comprises performing a measurement associated with the low power bandwidth and transmitting a result of the measurement to a network entity” is anticipated by the UE 12 that is configured with a list of potential subbands and the UE performs aperiodic CSI measurement which may be based on one-shot or aggregated measurements, where before activating a subband, a wideband CSI report (result) may be provided as spoken of on page 11, paragraph [0174].
Regarding claim 22, “wherein the measurement comprises a channel state information (CSI) measurement” is anticipated by the UE 12 that is configured with a list of potential subbands and the UE performs aperiodic CSI measurement which may be based on one-shot or aggregated measurements, where before activating a subband, a wideband CSI report (result) may be provided as spoken of on page 11, paragraph [0174].
Regarding claim 23, “wherein the first DCI includes one or more bits indicating that the low power bandwidth associated with the cell is to be activated” is anticipated by the use of DCI carrying N bits, where N is the number of RFs except for the primary RF which is activated as spoken of on page 13, paragraph [0221].
Regarding claim 24, “wherein the configuration information is received via radio resource control (RRC) signaling and the first DCI is received via a physical downlink control channel (PDCCH) transmission” is anticipated by the usage of MAC CE, RRC and/or dynamic signaling via DCI for signaling of RF activation/deactivation (configuration information) as spoken of on page 14, paragraph [0230], where DCI transmission may occur via a transmission area of a PDCCH as spoken of on page 3, paragraph [0056].
Regarding claim 25, “a wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive configuration information associated with a carrier, wherein the carrier is associated with a cell and the configuration information includes information regarding a low power bandwidth associated with the cell; receive first downlink control information (DCI)” is anticipated by the UE 12 (WTRU) of Figure 1 that receives an indication of a data subband (configuration information associated with a cell) from a network as shown in step S100 of Figure 24; where the data subband may be indicated via DCI; where for battery saving or efficient operation, bandwidth for control/data reception/transmission may be dynamically adapted (activated/deactivated) in accordance with a minimum system bandwidth (low power bandwidth) as spoken of on page 6, paragraph [0094], as well as page 10, paragraph [0160]; and where the UE 900 of Figure 25 includes a processor 910.
Lastly, “determine, based on the first DCI and the received configuration information, that the low power bandwidth associated with the cell is to be activated; and based on the determination that the low power bandwidth associated with the cell is to be activated, activate the low power bandwidth for the cell” is anticipated by the UE 12 that configures at least one data subband (activating of low power bandwidth) according to the received indication, and performs communication with the network via the at least one data subband as shown in steps S110, S120 of Figure 24 and spoken of on page 19, paragraphs [0319]-[0320].
Regarding claim 26, “wherein the cell is a secondary cell” is anticipated by a secondary data subband (SSB) that may be allocated in accordance with a secondary cell as spoken of on page 10, paragraph [0160]-[0161].
Regarding claim 27, “wherein:  the configuration information includes an identifier of the low power bandwidth, and the lower power bandwidth is non-zero” is anticipated by the indication (identifier) of bandwidth as a minimum system bandwidth if the network adapts its bandwidth dynamically for power saving, and includes an anchor subband in the minimum system bandwidth (non-zero bandwidth) as spoken of on page 6, paragraph [0094].
Regarding claim 28, “receive second DCI; determine, based on the second DCI and the received configuration information, that the low power bandwidth associated with the cell is to be deactivated; and based on the determination that the low power bandwidth associated with the cell is to be deactivated: deactivate the low power bandwidth for the cell; and activate another bandwidth for the cell” is anticipated by the applying of bandwidth adaptation where a UE may be activated or deactivated with a secondary RF (another bandwidth), and where dynamic signaling via DCI (second DCI) may be used to indicate activation/deactivation as spoken of on page 14, paragraph [0230].
Regarding claim 29, “wherein the configuration information further includes an identifier of the other bandwidth that is activated based on the determination that the low power bandwidth associated with the cell is to be deactivated” is anticipated by a UE that may be configured with more than one data subband, and one data subband size may be small (low power bandwidth) while the other data subband may be large (other bandwidth), and where switching between the two subbands (activation/deactivation) may be done via a DCI indication (identifier of other bandwidth) as spoken of on page 10, paragraph [0160].
Regarding claim 30, “wherein less power is consumed by the WTRU with the low power bandwidth activated than with the other bandwidth activated” is anticipated by the switching between two subbands via DCI indication for battery saving (less power consumed) or efficient operation as spoken of on page 10, paragraph [0160].
Regarding claim 31, “wherein the processor being configured to activate the low power bandwidth for the cell comprises the processor being configured to perform a measurement associated with the low power bandwidth and transmit a result of the measurement to a network entity” is anticipated by the UE 12 that is configured with a list of potential subbands and the UE performs aperiodic CSI measurement which may be based on one-shot or aggregated measurements, where before activating a subband, a wideband CSI report (result) may be provided as spoken of on page 11, paragraph [0174].
Regarding claim 32, “wherein the measurement comprises a channel state information (CSI) measurement” is anticipated by the UE 12 that is configured with a list of potential subbands and the UE performs aperiodic CSI measurement which may be based on one-shot or aggregated measurements, where before activating a subband, a wideband CSI report (result) may be provided as spoken of on page 11, paragraph [0174].
Regarding claim 33, “wherein the first DCI includes one or more bits indicating that the low power bandwidth associated with the cell is to be activated” is anticipated by the use of DCI carrying N bits, where N is the number of RFs except for the primary RF which is activated as spoken of on page 13, paragraph [0221].
Regarding claim 34, “wherein the configuration information is received via radio resource control (RRC) signaling and the first DCI is received via a physical downlink control channel (PDCCH) transmission” is anticipated by the usage of MAC CE, RRC and/or dynamic signaling via DCI for signaling of RF activation/deactivation (configuration information) as spoken of on page 14, paragraph [0230], where DCI transmission may occur via a transmission area of a PDCCH as spoken of on page 3, paragraph [0056].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467